NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 13a0019n.06

                                             No. 11-5933                                     FILED
                                                                                         Jan 07, 2013
                              UNITED STATES COURT OF APPEALS                       DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                              )
                                                       )
        Plaintiff-Appellee,                            )
                                                       )
v.                                                     )        ON APPEAL FROM THE UNITED
                                                       )        STATES DISTRICT COURT FOR
CLYDE BRADDOCK,                                        )        THE WESTERN DISTRICT OF
                                                       )        TENNESSEE
        Defendant-Appellant.                           )


        Before: MERRITT, MARTIN, and GILMAN, Circuit Judges.


        PER CURIAM. Clyde Braddock, who is represented by counsel, appeals his convictions for

(1) conspiring to possess with the intent to distribute cocaine base, in violation of 21 U.S.C. §§

841(a)(1) and 846; (2) possessing with the intent to distribute and distributing over five grams of

cocaine base, in violation of section 841(a)(1); and (3) possessing with the intent to distribute and

distributing cocaine, in violation of section 841(a)(1). The district court subsequently sentenced
Braddock to 180 months of imprisonment.

        On appeal, Braddock argues that there was insufficient evidence to support his convictions

and that the district court erred by admitting coconspirator statements without making sufficient

findings pursuant to United States v. Enright, 579 F.2d 980 (6th Cir. 1978).

        “When reviewing claims for insufficient evidence, we will sustain a conviction if, viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” United States v. Harris, 397 F.3d
404, 409 (6th Cir. 2005); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979). We do not weigh

the evidence, evaluate the credibility of the witnesses, or substitute our judgment for that of the jury.
                                             No. 11-5933
                                                 -2-

See United States v. Garrido, 467 F.3d 971, 984 (6th Cir. 2006); United States v. Salgado, 250 F.3d
438, 446 (6th Cir. 2001).

        To support a conviction under section 841(a)(1), the government must establish that

Braddock (1) knowingly or intentionally, (2) distributed or possessed with an intent to distribute, (3)

cocaine or cocaine base. 21 U.S.C. § 841(a)(1). To support a conviction under section 846, the

government must establish that Braddock (1) made an agreement with at least one other conspirator

to violate the drug laws, (2) had knowledge of and intent to join in the conspiracy, and (3)
participated in the conspiracy. See United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006); see

also 21 U.S.C. §§ 841(a)(1) and 846. “It is not necessary that the government prove a formal

agreement, and the existence of a conspiracy may be inferred from circumstantial evidence that can

reasonably be interpreted as participation in a common plan.” Paige, 470 F.3d at 608–09.

        Audural Cross testified that he purchased $900 worth of cocaine and cocaine base from

Braddock. Cross identified Braddock at trial as the man from whom he purchased the controlled

substances. Cross also testified that he had been purchasing a half ounce to an ounce of cocaine base

from Braddock three to four times a week from approximately March 2006 until February 2008.

Cross testified that he was a drug dealer and would sell the drugs he purchased from Braddock in

Bolivar, Tennessee. Although Braddock argues that no rational trier of fact could have believed
Cross’s testimony, “it is well-settled that on appeal, there ‘is no place . . . for arguments regarding

a government witness’s lack of credibility . . . .’” United States v. Talley, 164 F.3d 989, 996 (6th Cir.

1999) (quoting United States v. Adamo, 742 F.2d 927, 934–35 (6th Cir. 1984)).

        In addition to Cross, Jarrell Williams testified that he also purchased cocaine base and

cocaine from Braddock through Victor Robinson because Braddock would not deal directly with

him. Robinson and Williams would pool their money to purchase the controlled substances from

Braddock. Williams was also able to explain the circumstances surrounding each drug transaction

between Robinson and Braddock. Williams testified that he received cocaine from Braddock
                                            No. 11-5933
                                                -3-

through Robinson from approximately November 2006 until March 2007. He purchased only a

quarter ounce of cocaine base in this manner from approximately March 2007 until May 2007. In

October 2007, he began purchasing a half ounce of cocaine base in this manner. Based on Cross’s

and Williams’s testimony, a reasonable jury could have found Braddock guilty beyond a reasonable

doubt of violating sections 841(a)(1) and 846.

       Braddock next argues that the district court abused its discretion by admitting statements

pursuant to Federal Rule of Evidence 801(d)(2)(E) without first properly finding that the statements
were made during the pendency of and in furtherance of a conspiracy. “We review a district court’s

decision to admit evidence for abuse of discretion.” United States v. Lopez-Medina, 461 F.3d 724,

741 (6th Cir. 2006). Even if a district court abused its discretion, “we do not reverse a conviction

if the error is harmless, meaning that ‘it appears beyond a reasonable doubt that the error complained

of did not contribute to the verdict obtained.’” Id. (quoting United States v. Baldwin, 418 F.3d 575,

579 (6th Cir. 2005)).

       A statement is not hearsay if “[t]he statement is offered against an opposing party and . . . was

made by the party’s coconspirator during and in furtherance of the conspiracy.” Fed. R. Evid.

801(d)(2)(E). Before the statement of a coconspirator can be admitted, the government “must show

that: (1) a conspiracy existed; (2) the defendant was a member of the conspiracy; and (3) the
coconspirator’s statement was made in the course and in furtherance of the conspiracy.” United

States v. Kone, 307 F.3d 430, 440 (6th Cir. 2002) (citing Enright, 579 F.2d at 986 n.7). The district

court must find that the government made such a showing by a preponderance of the evidence.

Lopez-Medina, 461 F.3d at 746.

       The district court did not make specific findings. Rather, the court made a conclusory

determination that the statements in question were made by a coconspirator in an ongoing

conspiracy. “Despite this court’s stated preference for specific Enright findings, even conclusory

findings have been upheld when the court could conclude with confidence that the government had
                                           No. 11-5933
                                               -4-

met its burden.” United States v. Martinez, 430 F.3d 317, 328 (6th Cir. 2005). This is such a case.

Based on the previous review of Braddock’s sufficiency-of-the-evidence claim, sufficient evidence

exists to establish by a preponderance of the evidence that a conspiracy existed between Williams,

Robinson, and Braddock to distribute controlled substances. See id. Moreover, the evidence

supports a finding that Robinson’s statements to Williams were made during and in furtherance of

the conspiracy. Accordingly, the district court did not abuse its discretion when it admitted the

statements.
       The district court’s judgment is affirmed.